—Order, Supreme Court, New York County (Helen Freedman, J.), entered October 11, 2001, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant’s motion for summary judgment dismissing the complaint was properly denied since the parties’ conflicting evidentiary submissions raise a material question of fact as to whether plaintiff was exposed to asbestos while working on defendant’s products (see Reid v Georgia-Pacific Corp., 212 AD2d 462; cf. Comeau v W.R. Grace & Co., 216 AD2d 79). Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.